Detailed Action
Notice re prior art available under both pre-AIA  and AIA 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Status of Claims
This Office Action is in response to the Applicant’s amendments and remarks filed 07/11/2022. The Applicant has amended claim 1 and 4. Claims 1-15 are pending and presented for examination 
Reply to Applicant’s Remarks
Applicant’s remarks filed 07/11/2022 have been fully considered and are addressed as follows:
Claim Rejections under 35 U.S.C. 112:
	Applicant’s amendment to the claims filed 07/11/2022 have overcome the 35 U.S.C. 112(b) rejections previously set forth. 
Claims Rejections under 35 U.S.C. 102/103:
Applicant’s arguments, see Arguments/Remarks, filed 07/11/2022, with regard to the rejections of claim 1 under 35 U.S.C. 103 have been fully considered but they are not persuasive. 
Regarding the Applicant’s arguments that “Watarai does not disclose transmitting a signal with the wireless communication device responsive to detecting the second movement of the switch to the second actuation position…the tenth embodiment of Watarai does not indicate the input part 23a or 23b is moved to a second actuation position. Thus, Watarai does not disclose transmitting a signal with the wireless communication device responsive to detecting the second movement of the switch to the second actuation position” the Examiner respectfully disagrees. 
Watarai teaches the mode controller switch the actuation controller from sleep mode to wake mode in response to detection of the operation information (Watarai, para 0174, embodiment 10). Watarai also discloses in the wake mode the actuation controller controls the actuator to move the movable member in an upshifting direction when the actuating controller receives an upshifting signal from the operating device, i.e. the wireless communication device transmitting a signal (Watarai, para 0090, embodiment 1). The combination of para 0174 and 0090 is obviously a normal process of controlling the actuator. Watarai does teach the different embodiments can be combined with each other “if needed and/or desired” (Watarai, para 0200). 
Tatman further teaches the switch device from the first actuation position to a second actuation position (see at least Tatman, Abstract, an electrical switch with two sequential electrical contacts may be induced upon application of force by a user, thereby effecting two or more distinct electrical events; also see para 0051). From above, claim 1 is simply a process taught in Watarai implemented with a switching device, and the switching device is taught in Tatman. Therefore, the prior art discloses the claim limitations as recited and the prior art and rejections have been maintained.
Regarding the Applicant’s argument that “Further, as noted above, Watarai allows for easily changing the actuation controller … Combining Tatman with Watarai would make the resulting product less efficient by requiring an extra contact to be triggered. Thus, the combination of Tatman and Watarai is clearly based on hindsight bias”, the Examiner respectfully disagrees. 
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
Regarding the Applicant’s argument that “Additionally, the Examiner uses Tatman to cover an arbitrarily segmented limitation portion: "the switch device from a first actuation position to a second actuation position." The Examiner cites paragraph [0051] of Tatman in support. (Office Action, page 7). Applicant respectfully disagrees and presents that a claim must be read, understood, and interpreted as a whole. By splitting up the claim limitation, the Examiner is not reading the claim as a whole. The first actuation position in the first limitation of the claim is the same first actuation position in the third limitation of the claim. The Examiner previously cited Watarai for movement from a rest position to a first actuation position. (Office Action, page 6). Watarai does not have the same alleged "first actuation position" as Tatman. Thus, the use of Tatman and Watarai in this way is improper”, the Examiner respectfully disagrees.
In response to applicant's argument that “…the use of Tatman and Watarai in this way is improper”, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). Both Watarai and the claimed invention are related to a process with two steps. It is obvious to those of ordinary skill in the art that the process can naturally be implemented with the switch taught in Tatman. Therefore, the prior art discloses the claim limitations as recited and the prior art and rejections have been maintained.
Regarding the Applicant’s argument that “Additionally, the claims establish a movement from a rest position to a first position, and finally to a second position from that same first position. By creating an interpretation of the references that changes the reference at an intermittent position of the movement, the Examiner is disassociating the movement recited by the claims. Therefore, the use of Tatman in this way is improper. Again, Tatman does not disclose the above noted limitations of claim 1.” the Examiner respectfully disagrees.
In response to applicant's argument that “…the use of Tatman in this way is improper”, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). Both Watarai and the claimed invention are related to a process with two steps. It is obvious to those of ordinary skill in the art that the process can naturally be implemented with the switch taught in Tatman. Therefore, the prior art discloses the claim limitations as recited and the prior art and rejections have been maintained.
With respect to the dependent claims 2-15, the applicant provides no additional arguments other than their dependency from the independent claim 1. Because independent claim 1 is not allowable, dependent claims 2-15 are not allowable.

Claim Rejections - 35 USC § 103  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-8 and 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Watarai (US20160311491, hereinafter Watarai), in view of Tatman (US20080277251, hereinafter Tatman).
As to claim 1, Watarai teaches a method for wirelessly controlling a bicycle, comprising: 
detecting, with a processor, a first movement of a switch in a switch device from a rest position to a first actuation position (Watarai, para 0173 teaches operating device has input part that receives user operation, upshifting switch can also be input part, operating device receiving input operation from the user and wirelessly transmit the input signal to the shifting device; para 0174 teaches the mode controller wirelessly receive the operation information; para 0176 teaches mode controller includes a processor; also see para 0081, when the control system turned on via the power switch, the wake mode is applied to the actuation controller);
changing a mode of a wireless communication device from a rest mode to a ready mode responsive to detecting the first movement (Watarai, para 0174 teaches the mode controller switch the actuation controller from sleep mode to wake mode in response to detection of the operation information; also see para 0081, when the control system turned on via the power switch, the wake mode is applied to the actuation controller); 
detecting, with the processor, a second movement of the switch in the switch device (Watarai, para 0174 teaches the mode controller receive operation information and Fig. 23; similarly see para 0090 teaches in the wake mode, that actuation controller controls the actuator to move the movable member in an upshifting direction when the actuating controller receives an upshifting signal from the operating device; also see para 0200); and 
transmitting a signal with the wireless communication device responsive to detecting the second movement (Watarai, para 0174 teaches the mode controller receive operation information; similarly see para 0090 teaches in the wake mode, that actuation controller controls the actuator to move the movable member in an upshifting direction when the actuating controller receives an upshifting signal from the operating device, i.e. the wireless communication device transmitting a signal; also see para 0200).
Watarai does not explicitly teach the switch device from the first actuation position to a second actuation position. 
However, in the same field of endeavor, Tatman teaches the switch device from the first actuation position to a second actuation position (see at least Tatman, Abstract, an electrical switch with two sequential electrical contacts may be induced upon application of force by a user, thereby effecting two or more distinct electrical events; also see para 0051).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the method taught by Watarai to include the switch device from the first actuation position to a second actuation position as taught by Tatman to provide a bicycle control device with two-step shift which is compact and economic (Tatman, para 0051).
As to claim 2, Watarai in view of Tatman teaches the method of claim 1.
Watarai further teaches: 
receiving the signal with a communication device of an operation of an operation component of the bicycle (Watarai, para 0067 teaches the shifting device is a bicycle rear derailleur, the shifting device includes the actuation controller and the actuator, i.e. receiving signal with an operation communication device of a component of the bicycle, Fig. 2; also see para 0073, 0086); and 
operating the component of the bicycle responsive to receiving the signal (Watarai, para 0086 teaches in the wake mode that actuation controller controls the actuator based on the input signal from the operating device, Fig. 2; also see para 0073).
As to claim 3, Watarai in view of Tatman teaches the method of claim 2.
Watarai further teaches wherein the operation component is a gear changer of the bicycle (Watarai, para 0067 teaches the shifting device is a bicycle rear derailleur).
As to claim 4, Watarai in view of Tatman teaches the method of claim 3.
Watarai further teaches wherein the gear changer is a front derailleur (Watarai, para 0199 teaches shifting device can be a bicycle front derailleur).
As to claim 5, Watarai in view of Tatman teaches the method of claim 3. 
Watarai further teaches wherein the gear changer is a rear derailleur (Watarai, Watarai, para 0067 teaches the shifting device is a bicycle rear derailleur; para 0199 teaches shifting device can be a bicycle rear derailleur). 
As to claim 6, Watarai in view of Tatman teaches the method of claim 5.
Watarai further teaches wherein the signal is an operation signal (Watarai, para 0090 teaches in the wake mode, that actuation controller controls the actuator to move the movable member in an upshifting direction, Fig. 2).
As to claim 7, Watarai in view of Tatman teaches the method of claim 6.
Watarai further teaches wherein the operation signal is configured to trigger a shifting operation of the gear changer of the bicycle (Watarai, para 0090 teaches in the wake mode, that actuation controller controls the actuator to move the movable member in an upshifting direction, Fig. 2).
As to claim 8, Watarai in view of Tatman teaches the method of claim 7.
Watarai further teaches wherein the gear changer is configured to delay operation of the gear changer responsive to receiving the signal (Watarai, para 0173 teaches signal to the shifting device, para 0174 teaches mode controller receives operation information. There is always a delay between receiving the operation information and operation of the gear changer).
As to claim 10, Watarai in view of Tatman teaches the method of claim 2.
Watarai further teaches wherein the operation component is an adjustable suspension component (Watarai, para 0137-0138 teaches a suspension system including a hydro-pneumatic suspension).
As to claim 11, Watarai in view of Tatman teaches the method of claim 1.
Watarai further teaches increasing power consumption of the wireless communication device responsive to detecting the first movement (Watarai, para 0060 teaches power consumption lower in a sleep mode than wake mode).
As to claim 12, Watarai in view of Tatman teaches the method of claim 11.
Watarai further teaches decreasing power consumption of the wireless communication device after transmitting the signal with the wireless communication device (Watarai, para 0075 teaches switching the actuation controller from wake mode to sleep mode when not receiving operation information, i.e. decreasing power consumption after transmitting the signal).
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Watarai in view of Tatman as applied to claim 2 above, and further in view of He (US20080175338, hereinafter He).
As to claim 9, Watarai in view of Tatman teaches the method of claim 2.
Watarai modified by Tatman does not teach wherein a duration of the signal defines a transmission mode of the signal.
However, in the same field of endeavor, He teaches a duration of the signal defines a transmission mode of the signal (He, para 0038 teaches determining transmission mode of the signal on the basis of the length of the null symbol, i.e. the duration of the signal, also see Fig. 2-3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the method taught by Watarai and modified by Tatman to include a duration of the signal defines a transmission mode of the signal as taught by He to determine the transmission mode of signals in advance (He, para 0009).
Claims 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Watarai in view of Tatman as applied to claim 1 above, and further in view of Jordan (US20140102237, hereinafter Jordan).
As to claim 13, Watarai in view of Tatman teaches the method of claim 1.
Watarai modified by Tatman does not teach listening in a first listening mode, by a communication device of an operation of an operation component, for the signal, the first listening mode including intervals of listening followed by intervals of rest.
However, in the same field of endeavor, Jordan teaches listening in a first listening mode, by the operation communication device, for the signal, the first listening mode including intervals of listening followed by intervals of rest (Jordan, para 0040 teaches a listen mode followed by a non-listen mode, Fig. 10).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the method taught by Watarai and modified by Tatman to include listening in a first listening mode, by the operation communication device, for the signal, the first listening mode including intervals of listening followed by intervals of rest as taught by Jordan to reduce power consumption (Jordan, para 0040).
As to claim 14, Watarai in view of Tatman and Jordan teaches the method of claim 13.
Jordan further teaches generating, by the processor, an anticipation signal (Jordan, para 0041 teaches shift signal from master control unit (MSU)); and sending, by the wireless communication device, the anticipation signal to communication device of an operation of an operation component of the bicycle (Jordan, para 0041 teaches the shifter transmits the shift signal to ensure that the gear changer transmitter and receiver will be in a state of active listening; para 0042 teaches SCU hears shift or control signal).
As to claim 15, Watarai in view of Tatman teaches the method of claim 14.
Jordan further teachers receiving the anticipation signal by the communication device of an operation of an operation component (Jordan, para 0042 teaches SCU hears shift or control signal); and adjusting, by the communication device of an operation of an operation component, the listening to a second listening mode, wherein in the second listening mode the communication device of an operation of an operation component is configured to constantly listen for the signal (Jordan, para 0042 teaches SCU stays in listening mode after last signal is received, Fig. 11).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Examiner Notes
Examiner has cited particular columns/paragraph and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.  
In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention. This will assist in expediting compact prosecution. MPEP 714.02 recites: “Applicant should also specifically point out the support for any amendments made to the disclosure. See MPEP §2163.06. An amendment which does not comply with the provisions of 37 CFR 1.121(b), (c), (d), and (h) may be held not fully responsive.  See MPEP § 714.”  Amendments not pointing to specific support in the disclosure may be deemed as not complying with provisions of 37 C.F.R. 1.131(b), (c), (d), and (h) and therefore held not fully responsive. Generic statements such as "Applicants believe no new matter has been introduced" may be deemed insufficient.  
Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HONGYE LIANG whose telephone number is (571)272-5410.  The examiner can normally be reached on Monday-Friday 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris S Almatrahi can be reached on (313) 446-4821.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/HONGYE LIANG/Examiner, Art Unit 3667                                                                                                                                                                                                        
/YUEN WONG/Primary Examiner, Art Unit 3667